


EXHIBIT 10.3
SECOND AMENDMENT TO CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made as of the
______ day of March, 2004, by and among M/I HOMES, INC. (formerly known as M/I
Schottenstein Homes, Inc.), an Ohio corporation (“Borrower”), FLEET NATIONAL
BANK (“Fleet”) and the banks from time to time a party to that certain Credit
Agreement (as hereinafter defined) (the “Banks”; Fleet and the Banks are
hereinafter referred to collectively as the “Lenders”), FLEET NATIONAL BANK, as
Agent (the “Agent”) and each of the other entities that are parties to this
Amendment as “Guarantors”.
W I T N E S S E T H:
WHEREAS, Borrower, Agent and Fleet entered into that certain Credit Agreement,
dated September 28, 2001 (the “Original Credit Agreement”), as amended by First
Amendment to Credit Agreement dated June 2, 2003 (the “First Amendment”)
(collectively, the “Original Credit Agreement” and “First Amendment” referred to
as, the “Credit Agreement”), certain terms of which do not become effective
until August 29, 2004 as set forth therein; and
 
WHEREAS, in connection with the Credit Agreement, the Guarantors executed and
delivered that Guaranty Agreement dated September 28, 2001, certain terms of
which do not become effective until August 29, 2004 as set forth therein, in
favor of Agent and the Lenders, as effected by that certain Joinder Agreement
dated as of June 21, 2002 and that certain Joinder Agreement dated as of January
2, 2003 (collectively, the “Guaranty”); and
 
WHEREAS, Borrower has requested that the Lenders modify the Credit Agreement in
certain respects; and
 
WHEREAS, the Agent, the Guarantors and the Lenders have agreed to such
modification to the Credit Agreement subject to the execution and delivery by
Borrower of this Amendment.
 
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
 1. Definitions. All the terms used herein which are not otherwise defined
    herein shall have the meanings set forth in the Credit Agreement.
 2. Modification of the Original Credit Agreement. Borrower, the Lenders and
    Agent do hereby modify and amend the Original Credit Agreement as follows:
    1. By deleting in its entirety the definition of “Change of Control”
       appearing in §1.1 of the Original Credit Agreement, appearing on page 2
       thereof, and inserting in lieu thereof the following definition:
    “Change of Control. A Change of Control shall exist upon the occurrence of
    any of the following:
     
    
         
    
    --------------------------------------------------------------------------------
    
     
    (a)   any Person or group (as that term is understood under Section 13(d) of
    the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
    rules and regulations thereunder) shall have acquired beneficial ownership
    (within the meaning of Rule 13d-3 under the Exchange Act) of a percentage
    (based on voting power, in the event different classes of stock shall have
    different voting powers) of the voting stock of Borrower equal to at least
    fifty percent (50%); or
    (b)   as of any date a majority of the Board of Directors of Borrower
    consists of individuals who were not either (i) directors of Borrower as of
    the corresponding date of the previous year, (ii) selected or nominated to
    become directors by the Board of Directors of Borrower of which a majority
    consisted of individuals described in clause (b)(i) above, or (iii) selected
    or nominated to become directors by the Board of Directors of Borrower of
    which a majority consisted of individuals described in clause (b)(i) above
    and individuals described in clause (b)(ii), above.”
     
    (b) By deleting the figure “$15,000,000.00” appearing in the second to last
    line of the definition of “Permitted Indebtedness” appearing in §1.1 of the
    Original Credit Agreement, appearing on page 12 thereof, and inserting in
    lieu thereof the figure “$40,000,000.00”.
    (c) By deleting in its entirety the definition of “Senior Credit Agreement”
    appearing in §1.1 of the Original Credit Agreement, appearing on page 14
    thereof, and inserting in lieu thereof the following definition of “Senior
    Credit Agreement”:
     
        “Senior Credit Agreement. The Credit Agreement effective as of March 6,
    2002 by and among the Borrower; Bank One, N.A., individually and as agent;
    The Huntington National Bank, individually and as documentation agent; U.S.
    Bank, N.A., National City Bank, AmSouth Bank, and SunTrust Bank,
    individually and as co-agents; Comerica Bank; Fifth Third Bank, Central
    Ohio; PNC Bank, National Association; Washington Mutual Bank, FA; Fleet
    National Bank; and Guaranty Bank; as the same may be amended, modified,
    extended, refinanced, renewed or replaced from time to time.”
     
        (d) By deleting in its entirety the definition of “Senior Debt,”
    appearing on page 15 of the Original Credit Agreement, and inserting in lieu
    thereof the following definition of “Senior Debt”:
     
    “Senior Debt. Senior Debt shall mean all Indebtedness for money borrowed by
    the Borrower, before or after the date of the Notes, created or evidenced by
    notes or similar instruments executed and delivered pursuant to (a) the
    Senior Credit Agreement up to the aggregate principal Indebtedness
    thereunder,
    
        2   
    
    --------------------------------------------------------------------------------
    
     
    including reimbursement obligations relating to drawn letters of credit
    issued or outstanding pursuant thereto (and including any obligations with
    respect to letters of credit issued or outstanding pursuant thereto but
    which are undrawn), not exceeding $450,000,000.00, of which not more than
    $50,000,000.00 shall pertain to reimbursement obligations relating to drawn
    letters of credit that were issued or outstanding pursuant to the Senior
    Credit Agreement (and including any obligations with respect to letters of
    credit issued or outstanding pursuant thereto but which are undrawn),
    (b) the M/I Financial Corp. Loan Agreement up to an aggregate principal
    Indebtedness thereunder not exceeding $40,000,000.00, (c) Indebtedness
    incurred solely with respect to Construction Bonds or completion guaranties
    delivered to municipalities or other political subdivisions to secure the
    Borrower's performance of obligations related to lot improvements and
    subdivision development and completion and which are not obligations for
    borrowed money, and (d) any other Indebtedness for money borrowed by the
    Borrower, before or after the date of the Notes, created or evidenced by
    notes, bonds, debentures or other similar instruments or by loan agreement
    under which the Indebtedness is reflected in a loan account (but excluding
    any trade debt) in an aggregate principal amount not to exceed
    $25,000,000.00, and amendments, renewals, modifications, extensions and
    refundings (but specifically excluding any increases over the limits set
    forth above) of any such Indebtedness; provided, however, that in no event
    shall any of such Indebtedness be considered as "Senior Debt" hereunder if
    in any instrument or instruments evidencing or securing the same or pursuant
    to which the same are outstanding, or under any such amendment, renewal,
    extension or refunding, it is provided that such Indebtedness is not
    superior in right of payment to the Notes or that such Indebtedness is pari
    passu with or junior in right of payment to the Notes. Senior Debt shall not
    include any Indebtedness that is payable to any Subsidiary or Affiliate of
    the Borrower, any director, officer or employee of any thereof, or pursuant
    to or in connection with any Investments in Joint Ventures; provided that
    Senior Debt may, subject to the limits set forth above, include Indebtedness
    of the Borrower to lenders that have extended credit or financing to joint
    ventures, partnerships or other permitted entities in which the Borrower has
    made Investments in Joint Ventures as permitted by this Agreement (including
    Indebtedness with respect to Guaranteed HNB Joint Ventures Letters of
    Credit).”
     
    (e) By deleting in its entirety §6.4(c) of the Original Credit Agreement,
    appearing on page 32 thereof, and inserting in lieu thereof the following
    §6.4(c):
    “(c) concurrently with the delivery of each financial statement referred to
    in §6.4(a) above and each financial statement referred to in §6.4(b) above,
    a certificate of the principal financial or accounting officer of the
    Borrower in form and substance reasonably satisfactory to the Agent and
    stated to have been made after due examination by such officer (i) stating
    that, to the best of such officer’s knowledge, the Borrower and each of its
    Subsidiaries during such period has observed or performed in all material
    respects all of its
    
     
    
     3
    
     
    
    --------------------------------------------------------------------------------
    
     
    covenants and other agreements, and satisfied every condition contained in
    this Agreement and the Notes to be observed, performed or satisfied by it,
    and that such officer has obtained no knowledge of any Default or Event of
    Default except as specified in such certificate, (ii) showing in detail the
    calculations supporting such statement in respect of the covenants set forth
    in §6.12, §7.1, §7.3, §7.4, §7.5, §7.6 and §7.7, and (iii) stating that no
    Change of Control has occurred; and”
     
    (f) By deleting in its entirety §7.1(g) of the Original Credit Agreement,
    appearing on page 36 thereof, and inserting in lieu thereof the following
    §7.1(g):
     
    “(g)   Other Indebtedness of the Borrower and its Subsidiaries for borrowed
    money from an institutional lender or in connection with a public or
    privately placed debt offering created or evidenced by notes, bonds,
    indentures or similar agreements or by loan agreement under which the
    Indebtedness is reflected in a loan account (it being agreed that such
    Indebtedness may not include trade debt); provided that neither the Borrower
    nor any of its Subsidiaries shall incur any such Indebtedness pursuant to
    this §7.1(g) (such permitted Indebtedness is hereafter referred to as
    "Additional Permitted Senior Debt") unless the ratio of the Borrower's
    EBITDA to Consolidated Interest Incurred for the previous four (4) fiscal
    quarters of the Borrower is greater than 2.0 to 1.0. For the purposes of
    performing such test, Consolidated Interest Incurred shall include the
    interest expense that would have been incurred on such Indebtedness on a pro
    forma basis for a four (4) quarter period. In no event shall any of such
    Indebtedness be considered as Additional Permitted Senior Debt hereunder if
    in any instrument or instruments evidencing or securing the same or pursuant
    to which the same are outstanding, or under any amendment, renewal,
    extension or refunding thereof, it is provided that such Indebtedness is not
    superior in right of payment to the Notes or that such Indebtedness is pari
    passu with or junior in right of payment to the Notes, it being the intent
    of the parties that no other "subordinated debt" shall be permitted except
    as incurred pursuant to §7.1(h) hereof. Notwithstanding the foregoing,
    neither the Borrower nor any of its Subsidiaries shall incur any such
    Indebtedness pursuant to this §7.1(g) unless the Borrower shall have
    provided the Agent a statement certified by the principal financial or
    accounting officer of the Borrower that no Default or Event of Default
    exists or will exist after the incurrence of such Indebtedness, which
    statement shall include a calculation demonstrating that the Borrower will
    be in compliance with the foregoing ratio after giving effect to such
    incurrence.
    
        4   
    
    --------------------------------------------------------------------------------
    
     
    
     
    Additional Permitted Senior Debt shall not include any Indebtedness that is
    payable to any Subsidiary or Affiliate of the Borrower, any director,
    officer or employee of any thereof, or pursuant to or in connection with any
    Investments in Joint Ventures;”;
     
    (g) By adding in its entirety the following §7.1(h) to the Original Credit
    Agreement:
     
    “(h)   Other Indebtedness of the Borrower in a principal amount not to
    exceed $300,000,000.00 (such permitted Indebtedness is hereafter referred to
    as "Permitted Subordinate Debt") which Permitted Subordinate Debt is pari
    passu with or junior in right of payment to the Notes and is evidenced by
    agreements that are satisfactory to Agent in its reasonable discretion
    containing subordination and standstill provisions or provisions which
    provide that such Permitted Subordinate Debt is pari passu with respect to
    the Notes. In no event shall any of such Indebtedness be considered as
    Permitted Subordinate Debt hereunder if in any instrument or instruments
    evidencing or securing the same or pursuant to which the same are
    outstanding, or under any amendment, renewal, extension or refunding
    thereof, it is provided that such Indebtedness is superior in right of
    payment to the Notes or that such Indebtedness is not pari passu with or
    junior in right of payment to the Notes. Notwithstanding the foregoing,
    neither the Borrower nor any of its Subsidiaries shall incur any such
    Indebtedness pursuant to this §7.1(h) unless the Borrower shall have
    provided the Agent a statement certified by the principal financial or
    accounting officer of the Borrower that no Default or Event of Default
    exists or will exist after the incurrence of such Indebtedness, which
    statement shall include a calculation demonstrating that the aggregate
    principal amount of all Permitted Subordinate Debt outstanding will not
    exceed $300,000,000.00 after giving effect to such incurrence; and”;
     
    (h) By renumbering the existing §7.1(h) of the Original Credit Agreement so
    that the existing §7.1(h) of the Original Credit Agreement is now §7.1(i) of
    the Original Credit Agreement;
     
    (i) By deleting in its entirety §7.3(a)(iii) of the Original Credit
    Agreement, appearing on page 38 thereof, and inserting in lieu thereof the
    following §7.3(a)(iii):
     
    
       5  
    
    --------------------------------------------------------------------------------
    
     
    “(iii)   Contingent Obligations related to Indebtedness of joint ventures in
    which the Borrower has made Investments in Joint Ventures and in which the
    Borrower is a partner, member or shareholder (including obligations with
    respect to the Guaranteed HNB Joint Venture Letters of Credit); provided,
    however, that the aggregate amount of such Contingent Obligations at any one
    time outstanding pursuant to this §7.3(a)(iii) shall not exceed (A)
    $50,000,000 less (B) the aggregate amount of Permitted Indebtedness;”
     
    (j)  By deleting the figure “$4,000,000.00” appearing in the second line of
    §7.3(a)(iv) of the Original Credit Agreement, appearing on page 38 thereof,
    and inserting in lieu thereof the figure “$10,000,000.00”;
     
    (k) By adding in its entirety the following §7.12 to the Original Credit
    Agreement:
     
    “Restriction on Prepayment of Indebtedness. Without the prior written
    consent of the Majority Holders, which consent may be withheld by the
    Majority Holders in their sole and absolute discretion, the Borrower shall
    not (a) modify, waive or amend the documents relating to any Permitted
    Subordinate Debt, (b) prepay, purchase, amortize, retire, redeem, defease or
    otherwise acquire any Permitted Subordinate Debt that is subordinate to the
    Notes, (c) prepay, purchase, amortize, retire, redeem, defease or otherwise
    acquire any Permitted Subordinate Debt that is pari passu with the Notes
    except to the extent that Borrower shall prepay, purchase, amortize, retire,
    redeem, defease or otherwise acquire the Notes on a pro rata basis, (d) make
    any payments on any Permitted Subordinate Debt that is subordinate to the
    Notes, except for payments of interest due and payable on the Permitted
    Subordinate Debt, so long as no Event of Default exists hereunder or would
    result from such payment of interest or other payment and so long as the
    Lenders have been paid any amounts due and payable in connection with the
    Loans or (e) make any payments on any Permitted Subordinate Debt that is
    pari passu with the Notes, except to the extent that the Lenders have been
    paid any amounts due and payable in connection with the Loans on a pro rata
    basis.”
     
    (l)  By adding the word “or” to the end of the existing §9.1(n) of the
    Original Credit Agreement, appearing on page 44 thereof.
     
    (m)  By adding in its entirety the following §9.1(o) to the Original Credit
     
    Agreement:
     
    
       6  
    
    --------------------------------------------------------------------------------
    
     
    “any subordination agreement that evidences any Permitted Subordinate Debt
    (i) ceases to be the legal, valid and binding agreement of any Person party
    thereto, enforceable against such Person in accordance with its terms or a
    payment is made by Borrower in violation of any provision thereof, or (ii)
    shall be terminated, invalidated or set aside, or be declared ineffective or
    inoperative or the Indebtedness related thereto is in any way not fully
    subordinate to all of Borrower’s Indebtedness and other liabilities to
    Lenders and Agent under this Agreement and the Notes and to Borrower’s
    obligations, if any, as a guarantor or otherwise of the Indebtedness and
    other liabilities of M/I Financial Corp. (including without limitation the
    obligations with respect to the M/I Financial Corp. Loan Agreement);”
     

3.  Modification of the First Amendment. Borrower, the Lenders and Agent do
hereby modify and amend the First Amendment as follows:
 
    (a) By deleting the figure "$5,000,000.00" appearing in the last line of the
amendment to the definition of "Developed Lots" appearing in Paragraph 2(a) of
the First Amendment, appearing on page 1 thereof, and inserting in lieu thereof
the figure "$10,000,000.00".
 
    4.  References to Credit Agreement. All references in the Loan Documents to
the Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.
 
   5.  Consent of Borrower and Guarantors. By execution of this Amendment,
Guarantors hereby expressly consent to the modification and amendment to the
Credit Agreement as set forth herein, and Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents (including, without
limitation, the Guaranty) remain in full force and effect and constitute the
valid and legally binding obligations of Borrower and Guarantors enforceable
against such Persons in accordance with their respective terms, and that the
execution and delivery of this Amendment and any other modification documents do
not constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or Guarantors’ obligations under the Loan Documents
(including without limitation the Guaranty).
 
6.Representations. Borrower and Guarantors represent and warrant to Agent and
the Lenders as follows:
 
      (a) Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of such Persons, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any of such Persons is subject or any judgment, order,
writ, injunction, license or permit applicable to such Persons,

    7   

--------------------------------------------------------------------------------

 
(iv) do not and will not conflict with or constitute a default (whether with the
passage of time or the giving of notice, or both) under any provision of the
partnership agreement or certificate, certificate of formation, operating
agreement, articles of incorporation or other charter documents or bylaws of, or
any mortgage, indenture, agreement, contract or other instrument binding upon,
any of such Persons or any of its properties or to which any of such Persons is
subject, and (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Persons. Borrower hereby represents and warrants that Borrower is not required
to obtain the consent of any third party as a result of or in connection with
entering into this Amendment and Borrower has provided any and all notices to
any third parties as required as a result of or in connection with entering into
this Amendment.
 
    (b) Enforceability. The execution and delivery of this Amendment is the
valid and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
 
    (c)  Approvals. The execution, delivery and performance of this Amendment
and the transactions contemplated hereby do not require the approval or consent
of any Person or the authorization, consent, approval of or any license or
permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority other than those already obtained.
 
7.  No Default. By execution hereof, the Borrower and Guarantors certify that
each such Person is and will be in compliance with all covenants under the Loan
Documents after the execution and delivery of this Amendment, and that no
Default or Event of Default has occurred and is continuing.
 
8.  Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and each of such Persons does hereby expressly
waive, release and relinquish any and all such defenses, setoffs, claims,
counterclaims and causes of action, if any.
 
9.  Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement, the Guaranty and the other Loan Documents
remain unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Credit Agreement, as modified and amended
herein, the Guaranty and the other Loan Documents. Nothing in this Amendment
shall be deemed or construed to constitute, and there has not otherwise
occurred, a novation, cancellation, satisfaction, release, extinguishment or
substitution of the indebtedness evidenced by the Notes or the other obligations
of Borrower and Guarantors under the Loan Documents. Without limiting the
forgoing, it

    8   

--------------------------------------------------------------------------------

 
is hereby specifically acknowledged and agreed that nothing in this Amendment
shall be deemed or construed to have triggered the effectiveness of the
covenants set forth in §3.5, §6, §7 of the Credit Agreement and the provisions
of §9.1 and §10 of the Credit Agreement, and it is hereby specifically
acknowledged and agreed that such covenants and provisions hereby remain
ineffective until August 29, 2004.
 
10.  Amendment as Loan Document. This Amendment shall constitute a Loan
Document.
 
11.  Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
 
12.  Miscellaneous. This Amendment shall be construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts. This Amendment shall be
effective upon the execution and delivery of this Amendment by the Borrower, the
Guarantors, the Agent and Fleet, as the Majority Holders. This Amendment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement and the Guaranty.
 
13.  Fees. As an additional condition to the effectiveness of this Amendment,
Borrower shall have paid Fleet a fee, the amount, terms and manner of payment of
which are the subject of a separate letter agreement between Borrower and Fleet.



 
  9   

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
M/I HOMES, INC. (formerly known as M/I Schottenstein Homes, Inc.), an Ohio
corporation


By:                       
Name:                  
Title:                  
 
Attest:                       
Name:                   
Title:                   


GUARANTORS:
M/I HOMES OF FLORIDA, LLC, a Florida limited liability company
By: M/I Homes, Inc., its sole member and manager
By:                       
Name:                   
Title:                   


M/I HOMES OF ORLANDO, LLC, a Florida limited liability company
By:                       
Name:                   
Title:                   


MHO HOLDINGS, LLC, a Florida limited liability company
By:                       
Name:                   
Title:                   
 

    10   

--------------------------------------------------------------------------------

 

 
M/I HOMES OF TAMPA, LLC, a Florida limited liability company
By:                       
Name:                   
Title:                   


M/I HOMES OF WEST PALM BEACH, LLC, a Florida limited liability company
By:                       
Name:                   
Title:                   


M/I HOMES OF INDIANA, L.P., an Indiana limited partnership
By: M/I Homes First Indiana, LLC, its sole general partner
By:                       
Name:                   
Title:                   


M/I HOMES FIRST INDIANA, LLC, an Indiana limited liability company
By:                       
Name:                   
Title:                   
 

     11  

--------------------------------------------------------------------------------

 

                              

                          M/I HOMES SECOND INDIANA, LLC, an Indiana limited
liability company

                                By: M/I Homes, Inc., its sole member and manager

By:                       
 
Name:                   
 
Title:                   


M/I FINANCIAL CORP., an Ohio corporation
By:                                                            
 
      Name:              
 
      Title:                                                                   



M/I HOMES CONSTRUCTION, INC., an Arizona corporation
   
 
   
 
   
 
   
 
   
 
   
 
   
 
 
By:                

                                    Name:            

                                    Title:                                                                   


 
NORTHEAST OFFICE VENTURE, LIMITED LIABILITY COMPANY, a Delaware limited
liability company,
By: M/I Homes, Inc., its sole member
 By:                 
 
         Name:             
 
          Title:                                              






   12  

--------------------------------------------------------------------------------




601RS, LLC, an Ohio limited liability company
By: M/I Homes, Inc., its sole member
 
By:                  
 
      Name:              
 
      Title: _________________________



M/I HOMES SERVICE CORP., an Ohio corporation
 
By:                 
 
      Name:              
 
      Title:_____________________________




MHO, LLC, a Florida limited liability company
 
By:                   
 
      Name:              
 
      Title:___________________________



M/I HOMES OF DC, LLC, a Delaware limited liability company
 
By:                  
 
       Name:               
 
       Title:___________________________



M/I HOMES OF CHARLOTTE, LLC, a Delaware limited liability company
 
By:                  
 
  Name:               
 
      Title:____________________________


    13   

--------------------------------------------------------------------------------

 
M/I HOMES OF RALEIGH, LLC, a Delaware limited liability company
 
By:                  
 
    Name:                
 
    Title:_____________________________



M/I HOMES OF CENTRAL OHIO, LLC, an Ohio limited liability company
 
By:                   
     
     Name:                
    
     Title:_____________________________



M/I HOMES OF CINCINNATI, LLC, an Ohio limited liability company
By:                   
 
    Name:               
 
    Title:_____________________________



M/I PROPERTIES LLC, an Ohio limited liability company
By: M/I Homes, Inc., its sole member
 
By:                 
 
    Name: ____________________________
 
    Title:                      




WILSON FARM, L.L.C., a Maryland limited liability company
 
By:                    
 
    Name:                       
 
    Title:                    

    14   

--------------------------------------------------------------------------------

 

 


THE FIELDS AT PERRY HALL, L.L.C., a Maryland limited liability company
 
By:                  
 
Name:                       
 
Title:                     








 
   15  

--------------------------------------------------------------------------------




FLEET/AGENT:
FLEET NATIONAL BANK, individually and as Agent


By:                     
 
Name:                  
  
Title:                   
 
  16   